DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claim(s) 1-15 with respect to the “color of the specimen” has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Karabagias et al is relied upon to teach the determination of geographic origin of a food product (honey) based on its color.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara et al. (US 4,770,027, “Ehara”) in view of Karabagias et al. (“Characterization and classification of commercial thyme honeys produced in specific Mediterranean countries according to geographical origin, using physicochemical parameter values and mineral content in combination with chemometrics”).

With respect to claim 1, Ehara shows an inspection apparatus comprising:
a container (chamber 11) configured to store a specimen, the specimen being a food product; 
a gas sensor (13) configured to detect a substance emitted by the specimen stored in the container and which is used to compare (i.e. difference) to a known food and thereby identify the type of food (col. 4, ll. 47-56);

a controller circuit (annunciator device) configured to judge a quality of the specimen on the basis of the substance detected by the gas sensor (col. 4, ll. 45-47) 
the container is configured such that the specimen is removably stored therein (door 12,), and
a refresh process is performed to refresh the inside of the container (col. 6, ll. 24-27), and


	Ehara does not show the fan switch is controlled by a controller. It is taken that the use of a computer to control or replace a switch as being admitted prior art, and at the time of filing of the claimed invention, it would have been obvious to use a computer to control the fan in order to automate what was once a manual process thereby reducing the amount of work required by the operator.
	Ehara also does not show a color sensor and that the controller discussed above is configured to determine a production area of the food product based on the information related to the substance detected by the gas sensor and the color acquired by the color sensor and comparing the information detected by the gas sensor and the color acquired by the color sensor with stored data associating the odor and color of the food product with the production area.

	Karabagias shows the characterization and classification of honeys according to geographic origin based on the measurement of the color (“color parameters” Abstract line 4) of the honeys.
	At the time of filing of the claimed invention, it would have been obvious to add the capability to geographically differentiate honeys by the measurement of color in order to enhance honey quality control and authentication efforts.
With respect to claims 3-5, Ehara shows that the ventilation fan is operated to remove residual odors (“deodorize” col. 7, line 10) and thus it would have been after a substance that released the odors was tested and thus it would be before the next substance (e.g. “chocolate”) is tested.

With respect to claim 8, Ehara teaches the purpose of the device is for determining freshness, fermentation, classification, etc.
 With respect to claim 9, Ehara shows all the elements as discussed for claim 1 and shows a network communicator (Fig. 8, 210, 410).
With respect to claims 10 and 11, see discussion above for claim 6.
With respect to claims 12 and 13,  Ehara show the sensors being a semiconductor metal oxide (col. 3, ll. 29-35) and thus can be operated to sense gases having ethylene, alcohol sensor, sulfur, and ammonia.
With respect to claims 14 and 15, Ehara show the sensors being a semiconductor metal oxide (col. 3, ll. 29-35 of Ehara).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara and Karabagias as applied to claim 1 above and further in view of Pi (US 2018/0136119).
	With respect to claim 2, Ehara does not show that the color sensor captures an image of the specimen to acquire the information related to the color.	
Pi shows a food state measuring device comprising:
a gas sensor (520, [0090]) configured to detect a substance emitted by the specimen;
a color sensor (110, 510) configured to acquire information related to a color of the specimen stored in the container and captures an image of an appearance of the specimen to acquire the information related to the color (Abstract); and


At the time of filing of the claimed invention, it would have been obvious to add an additional color sensor, the color image sensor of Pi, in order to capture an image of the specimen to acquire the state or freshness information [0006] of other kinds of food.

With respect to claims 6, Ehara does not show a memory storing data correlating volatile concentration [0090]-[0093] with quality. Pi shows a memory storing data (531) correlating volatile concentration with quality. It would have been obvious to use a memory to store the table and give the controller the ability to determine property of the food, e.g. the kind of food and freshness of food [0092].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886